UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of April 27, 2012 was 50,649,785. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements and Supplementary Data. 3 -Consolidated Statement of Income for the three months ended March 31, 2012 and 2011. 3 -Consolidated Statement of Comprehensive Income for the three months ended March 31, 2012 and 2011. 3 -Consolidated Balance Sheet as of March 31, 2012 and December 31, 2011. 4 -Consolidated Statement of Cash Flows for the three months ended March 31, 2012 and 2011. 6 -Notes to Consolidated Financial Statements. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 -Major Influences on Financial Condition. 26 -Liquidity and Capital Resources. 30 -Critical Accounting Policies. 32 -Off-Balance Sheet Arrangements. 32 -New Accounting Standards. 32 -Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II.OTHER INFORMATION Item 1A.
